Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were received on 12/9/2020 and are hereby examined in this office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11,238,400 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are anticipated by the reference claims.  The reference claims teach all the limitations of the application claims.  The reference claims are more narrow in the sense that the reference claims include a “pricing engine” not present in the application claims.   
Claim 1:
Application No.: 17/116,696
U.S. Patent No.: 11,238,400 B2

A method for pooling a plurality of shipments of less than full truckloads of freight to create a full truckload with an optimized loading order and delivery route satisfying at least one scheduling requirement for each of the plurality of shipments and providing a service level guarantee for each of the plurality of shipments, the method comprising:
A method for pooling a plurality of shipments of less than full truckloads of freight to create a full truckload with an optimized loading order and delivery route satisfying at least one scheduling requirement for each of the plurality of shipments and providing a service level guarantee for each of the plurality of shipments, the method comprising:

receiving a request from a first shipper for delivery of a first shipment of less than a full truckload of freight between an origin and a destination by a specified delivery date in accordance with a level of 


determining a first price for shipping the shipment according to a first rate for shipping the less than the full truckload of freight between the origin and the destination by the specified delivery date;
determining, by a pricing engine executing on a first computing device, a first price for shipping the shipment according to a first rate for shipping the less than the full truckload of freight between the origin and the destination by the specified delivery date;

determining a second price for shipping the shipment according to a second rate for shipping a full truckload of freight between the origin and the destination by the specified delivery date;
determining, by the pricing engine, a second price for shipping the shipment according to a second rate for shipping a full truckload of freight between the origin and the destination by the specified delivery date;

providing a commitment to ship the shipment for the first shipper between the origin and the destination by the specified delivery date in accordance with the level of service guaranteed for the full truckload of freight at a third price that is lower than at least the second price;
providing a commitment to ship the shipment for the first shipper between the origin and the destination by the specified delivery date in accordance with the level of service guaranteed for the full truckload of freight at
a third price that is lower than at least the second price, wherein providing the commitment further comprises updating a user interface to display the delivery date and the third price and the level of service guaranteed;

receiving, after providing the commitment to ship the shipment for the first shipper, a request from a second shipper for delivery of a second shipment of less than a full truckload of freight between the origin and the destination by the specified delivery date;
receiving, after providing the commitment to ship the shipment for the first shipper, a request from a second shipper for delivery of a second shipment of less than a full truckload of freight between the origin and the destination by the specified delivery date;

determining, by a solver executing on a computing device, to combine the first shipment and the second 


generating, by the solver, a route and a schedule for picking up the first shipment and the second shipment that comply with the service level guaranteed and result in delivery of each of the first shipment and the second shipment by the specified delivery date;
generating, by the solver, a route and a schedule for picking up the first shipment and the second shipment that comply with the service level guaranteed and result in delivery of each of the first shipment and the second shipment by the specified delivery date;

directing a carrier of full truckloads of freight to execute the schedule for picking up the first shipment of less than the full truckload of freight and the second shipment of less than the full truckload of freight and to follow the identified route to deliver each of the first shipment and the second shipment by the specified delivery date.
directing a carrier of full truckloads of freight to execute the schedule for picking up at least the first shipment of less than the full truckload of freight and at least the second shipment of less than the full truckload of freight and to follow the identified route to deliver each of the first shipment and the second shipment by the specified delivery date



Claim 2:
The method of claim 1, wherein receiving the request from the first shipper further comprises receiving a request specifying a pickup location for the delivery.
The method of claim 1, wherein receiving the request from the first shipper further comprises receiving a request specifying a pickup location for the delivery.



Claim 3:
The method of claim 1, wherein receiving the request from the first shipper further comprises receiving a request specifying a pickup date for the delivery.
The method of claim 1, wherein receiving the request from the first shipper further comprises receiving a request specifying a pickup date for the delivery.



Claim 4: 
The method of claim 1, wherein receiving the request from the first shipper further comprises receiving a request specifying a pickup time for the delivery.
The method of claim 1, wherein receiving the request from the first shipper further comprises receiving a request specifying a pickup time for the delivery.




The method of claim 1, wherein receiving the request from the first shipper further comprises receiving a request specifying a delivery time for the delivery.
The method of claim 1, wherein receiving the request from the first shipper further comprises receiving a request specifying a delivery time for the delivery.



Claim 6: 
The method of claim 1, wherein determining the first price for shipping the shipment according to the first rate for shipping the less than the full truckload of freight between the origin and the destination by the specified date further comprises receiving the first rate from a less than full truckload carrier.
The method of claim 1, wherein determining the first price for shipping the shipment according to the first rate for shipping the less than the full truckload of freight between the origin and the destination by the specified date further comprises receiving the first rate from a less than full
truckload carrier.



Claim 7:
The method of claim 1, wherein determining the first price for shipping the shipment according to the first rate for shipping the less than the full truckload of freight between the origin and the destination by the specified date further comprises deriving an estimated first rate for shipping a partial truckload of freight.
The method of claim 1, wherein determining the first price for shipping the shipment according to the first rate for shipping the less than the full truckload of freight between the origin and the destination by the specified date further comprises deriving an estimated first rate for shipping a partial truckload of freight.



Claim 8:
The method of claim 1 further comprising providing a commitment to ship the shipment for the second shipper between the origin and the destination by the specified date in accordance with the level of service guaranteed for the full truckload of freight at a fourth price that is lower than at least the second price.
The method of claim 1 further comprising providing a commitment to ship the shipment for the second shipper
between the origin and the destination by the specified date
in accordance with the level of service guaranteed for the full truckload of freight at a fourth price that is lower than at least the second price.




The method of claim 8, wherein the fourth price is the same as the third price.
The method of claim 8, wherein the fourth price is the same as the third price.



Claim 10:
The method of claim 1, wherein providing the commitment to the first shipper further comprises providing the commitment to ship the shipment for the first shipper between the origin and the destination by the specified date in accordance with the level of service guaranteed for the full truckload of freight at the third price that is lower than the first price and the second price.
The method of claim 1, wherein providing the commitment to the first shipper further comprises providing the commitment to ship the shipment for the first shipper between the origin and the destination by the specified date
in accordance with the level of service guaranteed for the full truckload of freight at the third price that is lower than the first price and the second price.



Claim 11:
The method of claim 1, wherein receiving the request from the second shipper further comprises receiving a request specifying a pickup location.
The method of claim 1, wherein receiving the request from the second shipper further comprises receiving a request specifying a pickup location.



Claim 12:
The method of claim 1, wherein receiving the request from the second shipper further comprises receiving a request specifying a pickup date.
The method of claim 1, wherein receiving the request from the second shipper further comprises receiving a request specifying a pickup date.



Claim 13:
The method of claim 1, wherein receiving the request from the second shipper further comprises receiving a request specifying a pickup time.
The method of claim 1, wherein receiving the request from the second shipper further comprises receiving a request specifying a pickup date.



Claim 14:
The method of claim 1, wherein receiving the request from the second shipper further comprises receiving a request specifying a delivery time.
The method of claim 1, wherein receiving the request from the second shipper further comprises receiving a request specifying a delivery time.



Claim 15: 
The method of claim 1, wherein determining, by the solver, to combine the first shipment and the second shipment further comprises determining, by the solver, that combining the first shipment and the second shipment would meet at least one scheduling constraint and be deliverable by the specified date.
The method of claim 1, wherein determining, by the solver, to combine the first shipment and the second shipment further comprises determining, by the solver, that combining the first shipment and the second shipment would meet at least one scheduling constraint and be deliverable by the specified date.



Claim 16:
The method of claim 1, wherein determining, by the solver, to combine the first shipment and the second shipment further comprises determining, by the solver, that combining the first shipment and the second shipment would meet at least one shipping vehicle constraint.
The method of claim 1, wherein determining, by the solver, to combine the first shipment and the second shipment futher comprises determining, by the solver, that combining the first shipment and the second shipment would meet at least one shipping vehicle constraint.



Claim 17:
The method of claim 1, wherein determining, by the solver, to combine the first shipment and the second shipment further comprises determining, by the solver, that combining the first shipment and the second shipment would satisfy at least one shipping compatibility constraint.
The method of claim 1, wherein determining, by the solver, to combine the first shipment and the second shipment further comprises determining, by the solver, that combining the first shipment and the second shipment would satisfy at least one shipping compatibility constraint.



Claim 18:
The method of claim 1, wherein determining, by the solver, to combine the first shipment and the second shipment further comprises determining, by the solver, that combining the first shipment and the second shipment exceeds a level of cost savings provided by combining 




Claim 19:
The method of claim 1 further comprising: receiving, after providing the commitment to ship the shipment for the first shipper and after determining to combine the first shipment and the second shipment and before shipment of the combined first shipment and second shipment, a request for a third shipment requested by a third shipper for delivery of a third shipment of less than the full truckload of freight between the origin and the destination by the specified date; determining to combine the first shipment and the third shipment instead of the first shipment and the second shipment.
The method of claim 1 further comprising: receiving, after providing the commitment to ship the shipment for the first shipper and after determining to
combine the first shipment and the second shipment and before shipment of the combined first shipment and second shipment, a request for a third shipment requested by a third shipper for delivery of a third shipment of less than the full truckload of freight between the origin and the destination by the specified
date; and determining to combine the first shipment and the third shipment instead of the first shipment and the second shipment.



Claim 20:
The method of claim 1 further comprising: receiving, after providing the commitment to ship the shipment for the first shipper and after determining to combine the first shipment and the second shipment and before shipment of the combined first shipment and second shipment, a request for a third shipment requested by a third shipper for delivery of a third shipment of less than the full truckload of freight between the origin and the destination by the specified date; determining to combine the first shipment, the second 

combine the first shipment and the second shipment and before shipment of the combined first shipment and second shipment, a request for a third shipment requested by a third shipper for delivery of a third shipment of less than the full truckload of freight between the origin and the destination by the specified date; and determining to combine the first shipment, the 
freight.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
Claims 1-20 fall within the category of a process/method.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1 (additional elements omitted) – The claim recites “[a] method for pooling a plurality of shipments of less than full truckloads of freight to create a full truckload with an optimized loading order and delivery route satisfying at least one scheduling requirement for each of the plurality of shipments and providing a service level guarantee for each of the plurality of shipments, the method comprising: receiving a request from a first shipper for delivery of a first shipment of less than a full truckload of freight between an origin and a destination by a specified delivery date in accordance with a level of service guaranteed for a full truckload of freight; determining a first price for shipping the shipment according to a first rate for shipping the less than the full truckload of freight between the origin and the destination by the specified delivery date; determining a second price for shipping the shipment according to a second rate for shipping a full truckload of freight between the origin and the destination by the specified delivery date; providing a commitment to ship the shipment for the first shipper between the origin and the destination by the specified delivery date in accordance with the level of service 
Step 2A Prong 2 – 
Step 2B - As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 2 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 3 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 4 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 5 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 6 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 8 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 merely further narrows the abstract idea of claim 8. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 10 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 12 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 13 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 14 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 16 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 17 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 18 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 19 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 20 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, 8-10, 12, & 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pre-grant Publication No.: US 2002/0188530 A1, hereinafter “Woljcik.”
Claim 1:  Woljcik, as shown, teaches: A method for pooling a plurality of shipments of less than full truckloads of freight to create a full truckload with an optimized loading order and delivery route 
receiving a request from a first shipper for delivery of a first shipment of less than a full truckload of freight between an origin and a destination by a specified delivery date in accordance with a level of service guaranteed for a full truckload of freight; (Woljcik [0084], “Shown in the diagram is (154) the function of incoming orders from customers…”; See also [0087], “then sort them based on ship date, and also by priority such as a quick delivery. For example, there are orders for a particular shipping date, those orders would be sorted into full truckloads including those that are LTL (less than a truckload)…”; [0088], “The LTL shipments would again go to the order consolidation function which is one of the keys to the entire process.; [0090], “If it is not a full truckload, go to the order consolidation function of Box 312.
This results in putting LTL shipments into a full truckload…”)
determining a first price for shipping the shipment according to a first rate for shipping the less than the full truckload of freight between the origin and the destination by the specified delivery date; (Woljcik [0100], “If yes, the consolidation is finished, then go to Box 336 and answer what is the cost of delivering these orders. The cost of full truckload rates is built into the system for carrier X.”)
determining a second price for shipping the shipment according to a second rate for shipping a full truckload of freight between the origin and the destination by the specified delivery date; (Woljcik [0100], “If yes, the consolidation is finished, then go to Box 336 and answer what is the cost of delivering these orders. The cost of full truckload rates is built into the system for carrier X.”)
providing a commitment to ship the shipment for the first shipper between the origin and the destination by the specified delivery date in accordance with the level of service guaranteed for the full truckload of freight at a third price that is lower than at least the second price; (Woljcik [0108], “Decision Box 350 says give me a list of carriers that haul products to those areas. The carrier list identifies the carriers and their rates to selected areas. The load is then tendered to the selected carrier with the 
receiving, after providing the commitment to ship the shipment for the first shipper, a request from a second shipper for delivery of a second shipment of less than a full truckload of freight between the origin and the destination by the specified delivery date; (Woljcik [0084], “Shown in the diagram is (154) the function of incoming orders from customers…”; See also [0087], “then sort them based on ship date, and also by priority such as a quick delivery. For example, there are orders for a particular shipping date, those orders would be sorted into full truckloads including those that are LTL (less than a truckload)…”; [0088], “The LTL shipments would again go to the order consolidation function which is one of the keys to the entire process.; [0090], “If it is not a full truckload, go to the order consolidation function of Box 312. This results in putting LTL shipments into a full truckload…”)
determining, by a solver executing on a computing device, to combine the first shipment and the second shipment into a full truckload of freight; 31 Attorney Docket No.: FLK.1oo1US(Woljcik [0090, ‘If it is not a full truckload, go to the order consolidation function of Box 312. This results in putting LTL shipments into a full truckload…”)
generating, by the solver, a route and a schedule for picking up the first shipment and the second shipment that comply with the service level guaranteed and result in delivery of each of the first shipment and the second shipment by the specified delivery date; (Woljcik [0088], “If there is a full truckload you go to "carrier selection" which will be two or three processes down the decision tree. If you don't, the orders are passed onto order consolidation. Again, the process here is to determine which are full truckloads and which are LTL shipments. The LTL shipments would again go to the order consolidation function which is one of the keys to the entire process.”; [0090], “If it is not a full truckload, go to the order consolidation function of Box 312. This results in putting LTL shipments into a full truckload….It looks at a delivery window which means when does that product need to be delivered…This data is used to decide whether those two orders can go on the same truck, i.e., can it fit the delivery window based on 
directing a carrier of full truckloads of freight to execute the schedule for picking up the first shipment of less than the full truckload of freight and the second shipment of less than the full truckload of freight and to follow the identified route to deliver each of the first shipment and the second shipment by the specified delivery date. (Woljcik [0110], “Decision Box 352 notifies the carrier….There is also a load tender form which is not in any of these other process boxes which says this is what the contents of the load are, for example, the customer, weight, product type, delivery date, et cetera.”)
Claim 3: Woljcik, as shown above, teaches all the limitations of claim 1.  Woljcik also teaches:
wherein receiving the request from the first shipper further comprises receiving a request specifying a pickup date for the delivery. (Woljcik [0087], “Order Delivery Planning (300) is where orders are received from the order management system. The first action with the orders is to download them into the system, then sort them based on ship date…For example, there are orders for a particular shipping date…”; See also [0034])
Claim 6: Woljcik, as shown above, teaches all the limitations of claim 1. Woljcik also teaches:
wherein determining the first price for shipping the shipment according to the first rate for shipping the less than the full truckload of freight between the origin and the destination by the specified 32Attorney Docket No.: FLK.1ooiUSdate further comprises receiving the first rate from a less than full truckload carrier. (Woljcik [0102] – [0103], “some LTL carriers do their own load consolidation and pick up small orders from various customers and go to a dock and break bulk terminal to put loads together on the same truck. These carriers are more costly due to the personal consolidation and handling of the product…The lowest cost-LTL carrier should be tendered the load…”; [0107] – [0108], “A database has been designed and setup which contains all of the carriers, service areas and rates. It looks at all the carriers and picks a carrier from the list which is decision Box 350. Decision Box 350 says give me a list of carriers that haul products to 
Claim 8: Woljcik, as shown above, teaches all the limitations of claim 1. Woljcik also teaches:
further comprising providing a commitment to ship the shipment for the second shipper between the origin and the destination by the specified date in accordance with the level of service guaranteed for the full truckload of freight at a fourth price that is lower than at least the second price. (Woljcik [0108], “Decision Box 350 says give me a list of carriers that haul products to those areas. The carrier list identifies the carriers and their rates to selected areas. The load is then tendered to the selected carrier with the lowest rate…”; See also [0089] – [0112])
Claim 9: Woljcik, as shown above, teaches all the limitations of claim 8.  Woljcik also teaches:  
wherein the fourth price is the same as the third price. (Woljcik [0100] – [0110], “If yes, the consolidation is finished, then go to Box 336 and answer what is the cost of delivering these orders. The cost of full truckload rates is built into the system for carrier X… A database has been designed and setup which contains all of the carriers, service areas and rates. It looks at all the carriers and picks a carrier from the list which is decision Box 350. Decision Box 350 says give me a list of carriers that haul products to those areas. The carrier list identifies the carriers and their rates to selected areas. The load is then tendered to the selected carrier with the lowest rate…”)
Claim 10:  Woljcik, as shown above, teaches all the limitations of claim 1.  Woljcik also teaches:  
wherein providing the commitment to the first shipper further comprises providing the commitment to ship the shipment for the first shipper between the origin and the destination by the specified date in accordance with the level of service guaranteed for the full truckload of freight at the third price that is lower than the first price and the second price. (Woljcik [0100] – [0110], “If yes, the consolidation is finished, then go to Box 336 and answer what is the cost of delivering these orders. The cost of full truckload rates is built into the system for carrier X… A database has been designed and setup 
Claim 12: Woljcik, as shown above, teaches all the limitations of claim 1.  Woljcik also teaches:  
wherein receiving the request from the second shipper further comprises receiving a request specifying a pickup date. (Woljcik [0087], “Order Delivery Planning (300) is where orders are received from the order management system. The first action with the orders is to download them into the system, then sort them based on ship date…For example, there are orders for a particular shipping date…”; See also [0034])
Claim 15: Woljcik, as shown above, teaches all the limitations of claim 1.  Woljcik also teaches:  
wherein determining, by the solver, to combine the first shipment and the second shipment further comprises determining, by the solver, that combining the first shipment and the second shipment would meet at least one scheduling constraint and be deliverable by the specified date. (Woljcik [0090], “The system looks at a window delivery and asks if the loads can be consolidated based on transit time, et cetera.” ; See also [0090]-[0096])
Claim 16: Woljcik, as shown above, teaches all the limitations of claim 1.  Woljcik also teaches:  
wherein determining, by the solver, to combine the first shipment and the second shipment further comprises determining, by the solver, that combining the first shipment and the second shipment would meet at least one shipping vehicle constraint. (Woljcik [0099], “This data is compared to maximum truckload weight. If it is maxed out, then the order consolidation is finished. If not, then more orders need to be picked to get up to that truckload amount.”)
Claim 17:
wherein determining, by the solver, to combine the first shipment and the second shipment further comprises determining, by the solver, that combining the first shipment and the second shipment would satisfy at least one shipping compatibility constraint. (Woljcik [0095], “The decision shown in Box 324, "form", means the form of the product, i.e. frozen, chilled or dry, because the way it is loaded in the truck makes a difference. Frozen goes in the nose of the truck, followed by chilled, and then dry. The reason for this is the location of the cooling unit. Therefore, these should be loaded exactly opposite of the way the truck is built. Stop 1 would be dry, stop 2 chilled, and stop 3 frozen to prevent unnecessary unloading. Consolidation is determined in this form.”; See also [0090] - [0094])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, 7, 11, 13, & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Woljcik in view of Pre-grant Publication No.:  2018/0211218 A1, hereinafter “Berdinis.”
Claim 2: Wolcik, as shown above, teaches all the limitations of claim 1.  Woljcik doesn’t explicitly the following; however, Berdinis teaches:
wherein receiving the request from the first shipper further comprises receiving a request specifying a pickup location for the delivery. (Berdinis [0027], “a shipper device 10 can transmit, to the shipment system 1, data corresponding to a request for shipment (e.g., referred to herein as a shipment request), which can include information related to a shipment, such as a pickup location…”; See also [0034])

Claim 4: Woljcik, as shown above, teaches all the limitations of claim 1.  Woljcik doesn’t explicitly teach the following; however, Berdinis teaches:
wherein receiving the request from the first shipper further comprises receiving a request specifying a pickup time for the delivery. (Berdinis [0034], “The shipment request can include information such as a date and a time (or window of time) and location to pickup and/or deliver the freight…”)
Woljcik teaches a logistics system that provides for consolidation of less than full loads.  Berdinis also teaches systems and methods for controlling freight vehicles and coordinating the shipment of freights. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Waljcik with the teachings of Berdinis since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one would have recognized that the results of the combination were predictable.
Claim 5: Woljcik, as shown above, teaches all the limitations of claim 1.  Woljcik teaches a guaranteed delivery date ([0090]) but doesn’t explicitly teach the following; however, Berdinis teaches:
wherein receiving the request from the first shipper further comprises receiving a request specifying a delivery time for the delivery. (Berdinis [0034], “The shipment request can include 
Woljcik teaches a logistics system that provides for consolidation of less than full loads.  Berdinis also teaches systems and methods for controlling freight vehicles and coordinating the shipment of freights. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Waljcik with the teachings of Berdinis since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one would have recognized that the results of the combination were predictable.
Claim 7: Woljcik, as shown above, teaches all the limitations of claim 1. Woljcik doesn’t explicitly teach the following; however, Berdinis teaches:
wherein determining the first price for shipping the shipment according to the first rate for shipping the less than the full truckload of freight between the origin and the destination by the specified date further comprises deriving an estimated first rate for shipping a partial truckload of freight. (Berdinis [0036] – [0039], “For example, in response to receiving a shipment request, the shipment system 1 can immediately determine a price to complete the shipment and transmit data corresponding to the price to the shipper device 10…The carrier characteristics can also include non-permanent characteristics such as availability at various times and costs to use the truck and/or driver, and locations (current or scheduled future locations) of the trucks and/or drivers…Additional costs can relate to estimated costs for fuel (determined, for example, from an estimated fuel efficiency of the vehicle, and the route), estimated costs for wear-and-tear on the truck during the trip, estimated costs for food along the route, and estimated costs for insurance of the freight and truck. When these costs cannot be determined directly, they can be estimated using historical data, such as performance of given trucks on similar routes and fees previously accepted as sufficient for drivers' and trucks' time.”)

Claim 11: Woljcik, as shown above, teaches all the limitations of claim 1.  Woljcik doesn’t explicitly teach the following; however, Berdinis teaches:  
wherein receiving the request from the second shipper further comprises receiving a request specifying a pickup location. (Berdinis [0027], “a shipper device 10 can transmit, to the shipment system 1, data corresponding to a request for shipment (e.g., referred to herein as a shipment request), which can include information related to a shipment, such as a pickup location…”; See also [0034])
Woljcik teaches a logistics system that provides for consolidation of less than full loads.  Berdinis also teaches systems and methods for controlling freight vehicles and coordinating the shipment of freights. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Waljcik with the teachings of Berdinis since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one would have recognized that the results of the combination were predictable.
Claim 13:
wherein receiving the request from the second shipper further comprises receiving a request specifying a pickup time. (Berdinis [0034], “The shipment request can include information such as a date and a time (or window of time) and location to pickup and/or deliver the freight…”)
Woljcik teaches a logistics system that provides for consolidation of less than full loads.  Berdinis also teaches systems and methods for controlling freight vehicles and coordinating the shipment of freights. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Waljcik with the teachings of Berdinis since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one would have recognized that the results of the combination were predictable.
Claim 14: Woljcik, as shown above, teaches all the limitations of claim 1.  Woljcik doesn’t explicitly teach the following; however, Berdinis teaches:  
wherein receiving the request from the second shipper further comprises receiving a request specifying a delivery time. (Berdinis [0034], “The shipment request can include information such as a date and a time (or window of time) and location to pickup and/or deliver the freight…”)
Woljcik teaches a logistics system that provides for consolidation of less than full loads.  Berdinis also teaches systems and methods for controlling freight vehicles and coordinating the shipment of freights. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Waljcik with the teachings of Berdinis since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one would have recognized that the results of the combination were predictable.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Woljcik in view of Pre-grant Publication No.: US 2006/0265234 A1, hereinafter “Peterkofsky.”
Claim 18: Woljcik, as shown above, teaches all the limitations of claim 1.  Woljcik doesn’t explicitly teach the following; however, Peterkofsky teaches:
wherein determining, by the solver, to combine the first shipment and the second shipment further comprises determining, by the solver, that combining the first shipment and the second shipment exceeds a level of cost savings provided by combining the first shipment with a third shipment requested by a third shipper for delivery of a third shipment of less than full truckloads of freight between the origin and the destination by the specified date. (Peterkofsky [0080] - [0082], “Then in act 408 the computer calculates the total gain of insertion. The total gain is computed as a difference between the additional cost resulting from combining the current candidate into the current mission, less the savings from eliminating the current candidate.  Next, in act 409 the computer repeats acts 405-408 with any other combinations that can be made with the current candidate and the current mission (i.e. because they are combinable in more than one way)…Then the computer chooses whichever combination provides greater total gain…”)
Woljcik teaches a logistics system that provides for consolidation of less than full loads.  Peterkofsky is also directed to transportation planning by a shipper (who owns and/or controls freight)…from its origin to its destination through a number of strategies, such as consolidation of shipments, continuous moves of vehicles, as well as selection of carriers and modes (air, ground, sea).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Waljcik with the teachings of Peterkofsky since “if well utilized full truckload shipments can be created, cost savings are achieved since the per unit costs of sending large shipments by Truckload service are usually less expensive than the per unit costs of sending small shipments by LTL or Parcel service.” (Peterkofsky [0002])
Claim 19:
Attorney Docket No.: FLK.1oo1USreceiving, after providing the commitment to ship the shipment for the first shipper and after determining to combine the first shipment and the second shipment and before shipment of the combined first shipment and second shipment, a request for a third shipment requested by a third shipper for delivery of a third shipment of less than the full truckload of freight between the origin and the destination by the specified date; (Peterkofsky [0080] - [0082], “Next, in act 409 the computer repeats acts 405-408 with any other combinations that can be made with the current candidate and the current mission (i.e. because they are combinable in more than one way)…”)
determining to combine the first shipment and the third shipment instead of the first shipment and the second shipment. (Peterkofsky [0080] - [0082], “Then in act 408 the computer calculates the total gain of insertion. The total gain is computed as a difference between the additional cost resulting from combining the current candidate into the current mission, less the savings from eliminating the current candidate.  Next, in act 409 the computer repeats acts 405-408 with any other combinations that can be made with the current candidate and the current mission (i.e. because they are combinable in more than one way)…Then the computer chooses whichever combination provides greater total gain…”)
Woljcik teaches a logistics system that provides for consolidation of less than full loads.  Peterkofsky is also directed to planning transportation of cargo from its origin to its destination through a number of strategies, such as consolidation of shipments, continuous moves of vehicles, as well as selection of carriers and modes (air, ground, sea).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Waljcik with the teachings of Peterkofsky since “if well utilized full truckload shipments can be created, cost savings are achieved since the per unit costs of sending large shipments by Truckload service are usually less expensive than the per unit costs of sending small shipments by LTL or Parcel service.” (Peterkofsky [0002])
Claim 20: Woljcik, as shown above, teaches all the limitations of claim 1.  Woljcik doesn’t explicitly teach the following; however, Peterkofsky teaches:
further comprising: receiving, after providing the commitment to ship the shipment for the first shipper and after determining to combine the first shipment and the second shipment and before shipment of the combined first shipment and second shipment, a request for a third shipment requested by a third shipper for delivery of a third shipment of less than the full truckload of freight between the origin and the destination by the specified date; (Peterkofsky [0080] - [0082], “Next, in act 409 the computer repeats acts 405-408 with any other combinations that can be made with the current candidate and the current mission (i.e. because they are combinable in more than one way)…”)
determining to combine the first shipment, the second shipment, and the third shipment into a full truckload of freight. (Peterkofsky [0080] - [0082], “Then in act 408 the computer calculates the total gain of insertion. The total gain is computed as a difference between the additional cost resulting from combining the current candidate into the current mission, less the savings from eliminating the current candidate.  Next, in act 409 the computer repeats acts 405-408 with any other combinations that can be made with the current candidate and the current mission (i.e. because they are combinable in more than one way)…Then the computer chooses whichever combination provides greater total gain…”)
Woljcik teaches a logistics system that provides for consolidation of less than full loads.  Peterkofsky is also directed to planning transportation of cargo from its origin to its destination through a number of strategies, such as consolidation of shipments, continuous moves of vehicles, as well as selection of carriers and modes (air, ground, sea).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Waljcik with the teachings of Peterkofsky since “if well utilized full truckload shipments can be created, cost savings are achieved since the per unit costs of sending large shipments by Truckload service are usually less expensive than the per unit costs
Other Pertinent Art
Jones (PG Pub US 2017/0046658 A1) is directed to aggregation of data and bidding for logistics handling. 
Hersh (PG Pub US 2005/0278063 A1) is directed to a predictive information system and a method for assigning shipping assets to goods subject to transport.
Riggs (PG Pb US 2002/0065738 A1) is directed to a logistics system for managing shipments of goods supplied from a plurality of different shippers by a plurality of carriers. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/R.F./               Examiner, Art Unit 3628                                                                                                                                                                                         
/VICTORIA E. FRUNZI/               Primary Examiner, Art Unit 3688                                                                                                                                                                                         	3/8/2022